DETAILED ACTION
The Request for Continued Examination (RCE) filed 02/09/21 has been entered.  Claims 1-14 are still pending.  In light of the claim amendments, the previous 102 and 103 rejections are withdrawn.  However, revised objections and 112, 102 and 103 rejections of all pending claims are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph [0039] defines “opening 30” and “inlet 40” but then subsequently refers to “inlet 30.”  This is inconsistent.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 are rejected because claim 1 recites “a cover…having an opening formed therethrough that may be positioned in covering relation to the mouth…”  See claim 1, lines 6-7.  First, it is unclear if the “cover” is positioned in covering relation to the mouth or if it is the “opening” that is positioned in covering relation to the mouth.  Second, the use of the phrase “may be” appears to recite a preference or exemplary language, which may lead to confusion over the intended scope of the claims.  See MPEP 2173.05(d).  The newly added limitations pertaining to the cover and/or its opening do not appear to be actually required. 
Claim 13 is further rejected because it recites “the annular groove” when the term “annular” was previously deleted in the 10/30/20 Amendment.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Smith
Claim(s) 1-4, 7-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U.S. Patent No. 4,747,427).  Smith is directed to reversible angle cocks.  See Abstract.  
Claim 1: Smith discloses an angle cock [Figs. 1-5, 10], comprising: a main body (12) having a brake pipe inlet (66), a brake pipe outlet (42), and a mouth (56, 20) positioned between the brake pipe inlet and the brake pipe outlet; a ball valve (22) positioned in the main body to selectively permit communication between the brake pipe inlet and the brake pipe outlet and having a stem (32) extending out of the mouth; a cover (28) separate from the ball valve and having an opening (90) formed therethrough that may be positioned in covering relation to the mouth to seal the ball valve in the main body and allow the stem to extend through the opening; and wherein the cover includes a first structure (92, 60) and the mouth includes a second structure (58) that interlocks with the first structure to retain the cover in covering relation to the mouth when the separate cover is positioned in covering relation to the mouth.  See Figs. 1-5, 10.  
Claim 2: Smith discloses that the first structure comprises a first lip (60) extending from a peripheral edge of the cover and the second structure comprises a first flange (56) spaced apart from the mouth sufficiently to securely engage the lip.  See Figs. 3, 6. 
Claim 3: Smith discloses that the first structure comprises a second lip (other 60) extending from the peripheral edge of the cover and spaced apart from the first lip by a gap and the second structure comprises a second flange (other 56) positioned opposite from the first flange.  See Figs. 3, 6. 
Claim 4: Smith discloses that the first structure comprises a first flange (60) and the second structure comprises a second flange (56).  See Figs. 3, 6. 
Claim 7: Smith discloses a plunger (34) associated with the main body.  See Fig. 5.  Smith further discloses the use of a “pin” and “hole” in the cover as the connecting means.  See Fig. 3 (58, 60). 
Claim 8: Smith discloses that the first structure comprises an ear (60) extending from the cover and the second structure comprises an annular groove (58) formed in an upper face of the mouth in which the ear is captured.  See Fig. 3. 
Claim 9: see claim 7 above.
Claim 10: Smith discloses that the first structure comprises a pair of ears (60) extending from the cover and the second structure comprises a pair of slots (58) formed in an upper face of the mouth in which the pair of ears are captured.  See Fig. 3.
Claim 11: see claim 7 above. 
Claim 13: Smith discloses a detent in the groove.  See Fig. 3.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Smith
Claims 6, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
Claim 6: Smith discloses that the first structure includes a groove (90) formed into a receiver and the second structure comprises a boss having a tab (56) extending outwardly to engage the groove.  See Fig. 3.  Smith discloses all the limitations of this claim except that the groove is not described as --helical--.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use a helical groove because Smith contemplates the use of “threaded apertures,” so a helical groove would be an obvious design choice, especially if the Smith locking plate had a greater thickness.  See col. 3, line 2. 
Claim 12: see claims 6-7 above. 
Claim 14: see claims 6-7 above.  Smith further discloses a pin (60) over the cover.  See Fig. 32. 
Smith in view of Ignaczak
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ignaczak et al. (U.S. Patent Pub. No. 2013/0174384).  Ignaczak is directed to a v-band clamp with v-insert segments.  See Abstract.
Claim 5: Smith is relied upon as in claims 1 and 4 above but does not disclose the use of a v-band clamp.  Ignaczak discloses a v-band clamp for connecting two tubular bodies together.  See Abstract.  It would have been obvious to one skilled in the art to use a v-band clamp because this type of clamp is commonly used to properly secure two cylindrical components together.  It is a simple and commonly used part that is easy to install and remove. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                         February 11, 2021